Case 2:15-cv-00463-RCL-SMD Document 252-36 Filed 01/21/20 Page 1 of 2




                  Exhibit 36
                                  Case 2:15-cv-00463-RCL-SMD Document 252-36 Filed 01/21/20 Page 2 of 2


            byrd          ronnie        b/m02/25/1989            release done by km
            keeton        terrence        2013-5857              release done by km
6/19/2013   scott         ronnie          2013-4516              released early work 6-17-2013
            thompson      sharron         2013-4638              out
            bailey        herbert          bm 8-4-52             released early work 6-14-2013
            taylor        keavin          2013-5381              out
            payne         william         2013-5348              out
            solomon       dale            2013-5627              release done by nw
            floyd         glenn           2013-5755              out
            gardner       keshon          2013-5999              release done by nw
            similton      lenard          2013-5995              release done by nw
            pendleton     anthony         2013-6037              release done by nw
6/20/2013   hoskins       erica            bf 2-16-92            appealling 4-23-2013
            sowell        jennifer          wf 3-4-71            appealling 5-2-2013
            golden        michael         wm 11-4-57             appealling 5-2-2013
            davis         brianna        b/f04/27/1992           appealling 5-3-2013
            jones         darnell         2013-4457              releases 6-19-2013 early work
            mooney        christopher     2013-4612              released early work 6-7-2013
            watkins       denorris        b/m6/15/89             released done by km
            watkins       tonya            b/f3/22/72            appealling 5-22-2013
            smith         antonio         2013-5343              release done by km
            bennett       farrell         2013-5398              out paid 5-31-2013
            hall          nicholas        2013-5405              releaesed early work 6-14-2013
            lawson        patrick         2013-5503              out paid 6-14-2013
            crittenden    hiram         b/m01/02/1987            out paid 6-16-2013
            berrios       ivan            2013-5962              out paid 6-14-2013
            williams      tiffany         2013-6077              release done by km
6/21/2013   johnson-knightdebra           2013-1189              released early work 5-31-2013
            smith         johnnie         2013-5135              release done by km
            thomas        willie          2013-5144              out paid 6-13-2013
            scott         byron           2013-5386              out paid 6-4-2013
            pettway       angelo          2013-5412              released 6-19-2013 early work
            croskey       beverly         2013-5495              out paid 6-3-2013
            carswell      levon           bm 3-23-90             out paid 6-10-2013
            daniels       tracey          2013-5899              release done by km
            hogan         jeremy          2013-5993              release done by nw
            howard        reginald       bm 12-19-92             release done by nw
            johnson       leshena         b/f 10-8-93            release done by nw
            edward        timothy         2013-6130              release done by nw
            williams      chauntai        2013-5366              release done by nw



                                                                                                          COURT 011788
